DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Eckert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 37-39 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 37 of prior U.S. Patent No. 11324298. This is a statutory double patenting rejection.
Additionally, claim 40 is rejected as claiming the same invention as that of claim 40 of the prior patent; claim 41 is rejected as claiming the same invention as that of claim 41 of the prior patent; and claim 42 is rejected as claiming the same invention as that of claim 42 of the prior patent. The limitations of the instant application are anticipated by the identical subject matter of the ‘298 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-21 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 19 recites “a method of making a hair tinting apparatus”. Claims 20-21 and 36 depend from claim 19 and also recite that the claims are directed toward the same “method of making a hair tinting apparatus”. However, the limitations of claims 20-21 and 36 are directed toward method steps of using a device, not making the device, thus not providing any further limitations to the direction of making as required by the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8-9, 19, 21-22 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nies (US Pub # 2009/0165188).
In regards to claim 1, Nies teaches a hair treatment apparatus, comprising: a pliable (Paragraph 0019) sheet (1) having a first face (Figure 3) opposite a second face (Figure 1) , having a width defined by an arcuate top edge (2) and an arcuate bottom edge (3), and a length disposed between a pair of ends; said pliable sheet positionable on a head of a wearer to engage a hairline between said arcuate top edge and said arcuate bottom edge with said pair of ends correspondingly disposed on opposite sides of said wearer's head (see Figure 2).
	Regarding claim 3, Nies teaches said pair of ends correspondingly disposed on opposite sides of said wearer's head behind a pair of ears (Figure 2 at 11, where portion 11 is the end of the pliable sheet, and is located behind the user’s ear).
Regarding claim 4, Nies teaches said pliable sheet comprises a substantially impermeable pliable sheet (Paragraph 0010).
Regarding claim 8, Nies teaches an adhesion strip (4) coupled proximate said arcuate bottom edge (Figure 1), said adhesion strip capable of removable adhesion to a dermis or hairs of said wearer (as the device is removable from the user).
	Regarding claim 9, Nies teaches a mechanical fastener (Figure 1 at 8 and 9) coupled to said pliable sheet, said mechanical fastener capable of removably coupling to said hairs of said wearer (see Figure 3).
In regards to claim 19, Nies teaches a method of making a hair tinting apparatus, comprising: obtaining a pliable (Paragraph 0019) sheet (1) having a first face (Figure 3) opposite a second face (Figure 1) , having a width defined by an arcuate top edge (2) and an arcuate bottom edge (3), and a length disposed between a pair of ends; said pliable sheet positionable on a head of a wearer to engage a hairline between said arcuate top edge and said arcuate bottom edge with said pair of ends correspondingly disposed on opposite sides of said wearer's head (see Figure 2).
Regarding claim 21, Nies teaches said pair of ends correspondingly disposed on opposite sides of said wearer's head behind a pair of ears (Figure 2 at 11, where portion 11 is the end of the pliable sheet, and is located behind the user’s ear).
Regarding claim 22, Nies teaches said pliable sheet comprises a substantially impermeable pliable sheet (Paragraph 0010).
Regarding claim 26, Nies teaches an adhesion strip (4) coupled proximate said arcuate bottom edge (Figure 1), said adhesion strip capable of removable adhesion to a dermis or hairs of said wearer (as the device is removable from the user).
	Regarding claim 27, Nies teaches a mechanical fastener (Figure 1 at 8/9) coupled to said pliable sheet, said mechanical fastener capable of removably coupling to said hairs of said wearer (see Figure 3).
Claims 1-2 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglass (US Pat # 2,033,691).
In regards to claim 1, Douglass teaches a hair treatment apparatus, comprising: a pliable (Paragraph 0019) sheet (1) having a first face (Figure 3 at top) opposite a second face (Figure 3 at bottom), having a width defined by an arcuate top edge and an arcuate bottom edge (see arrangement created at Figure 3), and a length disposed between a pair of ends; said pliable sheet positionable on a head of a wearer to engage a hairline between said arcuate top edge and said arcuate bottom edge with said pair of ends correspondingly disposed on opposite sides of said wearer's head (see Figure 1, where such is capable of such placement).
	Regarding claim 2, Douglass teaches  said pair of ends correspondingly disposed on opposite sides of said wearer's head in front of a pair of ears (see Figure 1).
In regards to claim 19, Douglass teaches a method of making a hair tinting apparatus, comprising: obtaining a pliable (Paragraph 0019) sheet (1) having a first face (Figure 3 at top) opposite a second face (Figure 3 at bottom), having a width defined by an arcuate top edge and an arcuate bottom edge (see arrangement created at Figure 3), and a length disposed between a pair of ends; said pliable sheet positionable on a head of a wearer to engage a hairline between said arcuate top edge and said arcuate bottom edge with said pair of ends correspondingly disposed on opposite sides of said wearer's head (see Figure 1, where such is capable of such placement).
	Regarding claim 20, Douglass teaches  said pair of ends correspondingly disposed on opposite sides of said wearer's head in front of a pair of ears (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nies, as applied to claims 1 and 22 above, in view of Hatam et al. (EP 0990432).
In regards to claims 5 and 23, Nies teaches the impermeable sheet, but does not teach it is made of a material selected from the group consisting of: polyethylene, polypropylene, nylon, polystyrene, and polyester. However, Hatam et al. teaches a fluid impervious sheet to be made of polypropylene (Paragraph 0018). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sheet of Nies to be made of polypropylene, as taught by Hatam et al., as such provides a suitable alternative material for the intended use.

Claims 6-7 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nies, as applied to claims 1 and 19 above, in view of Rushton, Jr. (US Pat # 4,958,385).
In regards to claims 6-7 and 24-25, Nies teaches the pliable sheet, but does not teach it is formed of a substantially impermeable layer coupled to said first or said second face of said pliable sheet. However, Rushton, Jr. teaches a pliable hair shield (Figure 5 at 13) formed of multiple layers (Figure 3) where such includes an impermeable material (15) formed of polypropylene (Col 5, Lines 43-46). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sheet of Nies to be made of the multiple layers, including the impermeable polypropylene, as taught by Rushton, Jr in order to better control fluid containment.

Claims 10-11 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nies, as applied to claims 1 and 27 above, in view of Kursh (US Pat # 2,806,224).
In regards to claims 10-11 and 28-29, Nies teaches the pliable sheet, but does not teach a width of said pliable sheet between about 1 inch and about 4 inches. However, Kursh teaches a hair engaging fluid impervious sheet to be about 3 inches wide (Col 2, Lines 1-5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the width of the pliable sheet of Nies to be about 3 inches, as taught by Kursh, in order to provide a sleeker size to reduce bulk. 

Claims 12-18 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Douglass, as applied to claims 1 and 29 above.
In regards to claims 12-13 and 30-31, Douglass teaches the pair of ends remain uncoupled from each other (see Figure 1). Douglass does not teach the arcuate bottom edge at said pair of ends disposed a distance apart of about 4 inches to about 10 inches. However, the instant disclosure on page 5 describes this distance as being merely preferable and does not describe it as contributing any unexpected result. As such this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results of the effective dimensions.
In regards to claims 14-16 and 32-33, Douglass teaches the pair of ends remain uncoupled from each other (see Figure 1). Douglass does not teach the arcuate bottom edge defines a radius of about 2-5 inches. However, the instant disclosure on page 5 describes this radius as being merely preferable and does not describe it as contributing any unexpected result. As such this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results of the effective dimensions.
	Regarding claims 17 and 34, Douglass teaches a plurality of hair treatment apparatuses, each of said plurality of hair treatment apparatuses (Figure 4), each identical and having a bottom face disposable over a hairline of said scalp (where such is capable).
Regarding claims 18 and 35, Douglass teaches a plurality of hair treatment apparatuses, each of said plurality of hair treatment apparatuses (Figure 4). With regards to the language that the “bottom face of each of said plurality of hair treatment apparatuses disposable in overlapping configuration, said bottom face disposable over a hairline of said scalp, wherein at least a portion of said bottom face of each of said plurality of hair treatment apparatuses engageable to said hairline” such is drawn to the intended use of the device. That is, such language requires merely that the device is “disposable” as recited. As the claimed structure is shown by the prior art, the burden is shifted to applicant to provide an unobvious difference between the cited art and the structural limitations of the claimed language.

Claims 43-45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Nies.
In regards to claims 43 and 44, Nies teaches a kit for hair treatment comprising a hair treatment apparatus, comprising: a pliable (Paragraph 0019) sheet (1) having a first face (Figure 3) opposite a second face (Figure 1), having a width defined by an arcuate top edge (2) and an arcuate bottom edge (3), and a length disposed between a pair of ends; said pliable sheet positionable on a head of a wearer to engage a hairline between said arcuate top edge and said arcuate bottom edge with said pair of ends correspondingly disposed on opposite sides of said wearer's head (see Figure 2); and use with a hair treatment composition (Paragraph 0006). With regards to the presence of the actual hair treatment composition within a kit, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have any of these components available at the same time, e.g. as in a "kit", such as during hair treatment. In other words, the individual components of the applicant's kit, namely the treatment, sheet and gloves, are already available as prior art; merely combining the components under the rubric of a "kit" does not result in a novel invention, even taken as a whole. It is contemplated that the user can meet the applicant's claimed invention by simply purchasing the aforementioned components (the tools) and placing them in proximity to each other, so as to fall under the rubric of a kit. Here, the novelty of the invention must reside in its whole, i.e. the kit, being greater than the sum of its parts, since the parts or components of the invention area already known in the art. 
	
Regarding claim 45, Nies teaches said pliable sheet comprises a substantially impermeable pliable sheet (Paragraph 0010).
Regarding claim 49, Nies teaches an adhesion strip (4) coupled proximate said arcuate bottom edge (Figure 1), said adhesion strip capable of removable adhesion to a dermis or hairs of said wearer (as the device is removable from the user).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Nies, as applied to claim 45 above, in view of Hatam et al.
In regards to claim 46, Nies teaches the impermeable sheet, but does not teach it is made of a material selected from the group consisting of: polyethylene, polypropylene, nylon, polystyrene, and polyester. However, Hatam et al. teaches a fluid impervious sheet to be made of polypropylene (Paragraph 0018). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sheet of Nies to be made of polypropylene, as taught by Hatam et al., as such provides a suitable alternative material for the intended use.

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Nies, as applied to claim 43 above, in view of Rushton, Jr. 
In regards to claims 47-48, Nies teaches the pliable sheet, but does not teach it is formed of a substantially impermeable layer coupled to said first or said second face of said pliable sheet. However, Rushton, Jr. teaches a pliable hair shield (Figure 5 at 13) formed of multiple layers (Figure 3) where such includes an impermeable material (15) formed of polypropylene (Col 5, Lines 43-46). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sheet of Nies to be made of the multiple layers, including the impermeable polypropylene, as taught by Rushton, Jr in order to better control fluid containment.
Claims 50-57 are rejected under 35 U.S.C. 103 as being unpatentable over Nies, as applied to claim 49 above, in view of Kursh.
In regards to claims 50-51, Nies teaches the pliable sheet, but does not teach a width of said pliable sheet between about 1 inch and about 4 inches. However, Kursh teaches an impervious sheet  about 3 inches wide (Col 2, Lines 1-5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the width of the pliable sheet of Nies to be about 3 inches, as taught by Kursh, in order to provide a sleeker size to reduce bulk. 
In regards to claims 52-53, Nies teaches the pair of ends but does not teach the arcuate bottom edge at said pair of ends disposed a distance apart of about 4 inches to about 10 inches. However, the instant disclosure on page 5 describes this distance as being merely preferable and does not describe it as contributing any unexpected result. As such this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results of the effective dimensions.
In regards to claims 54-55, Nies teaches the arcuate bottom edge, but does not teach that it defines a radius of about 2-5 inches. However, the instant disclosure on page 5 describes this radius as being merely preferable and does not describe it as contributing any unexpected result. As such this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results of the effective dimensions.
In regards to claims 56-57, Nies teaches the hair treatment apparatus having a bottom face disposable about a user and capable of overlapping use over a hair line, but does not teach a plurality of hair treatment apparatuses. With regards to the presence of multiple hair treatment apparatuses within a kit, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have any of these components available at the same time, e.g. as in a "kit", such as during hair treatment. In other words, the individual components of the applicant's kit, namely the individual sheets, are already available as prior art; merely combining the components under the rubric of a "kit" does not result in a novel invention, even taken as a whole. It is contemplated that the user can meet the applicant's claimed invention by simply purchasing the aforementioned components (the tools) and placing them in proximity to each other, so as to fall under the rubric of a kit. Here, the novelty of the invention must reside in its whole, i.e. the kit, being greater than the sum of its parts, since the parts or components of the invention area already known in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772